UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7340


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WINSTON DARIN POYER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Frank D. Whitney, Chief
District Judge. (3:04-cr-00162-FDW-1; 3:16-cv-00672-FDW)


Submitted:   February 23, 2017            Decided:   February 28, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Winston Darin Poyer, Appellant Pro Se.       Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Winston   Darin     Poyer      appeals      the     district       court’s   order

treating his Fed. R. Civ. P. 60(b) motion as a successive 28 U.S.C.

§   2255   (2012)     motion   and    dismissing          it    on   that     basis.    A

certificate of appealability is not required in order for us to

address the district court’s jurisdictional categorization of a

“Rule 60(b) motion as an unauthorized successive habeas petition.”

United States v. McRae, 793 F.3d 392, 400 (4th Cir. 2015).                             Our

review of the record confirms that Poyer sought successive § 2255

relief, without authorization from this court, and we therefore

hold that the district court properly concluded that it lacked

jurisdiction     to     consider      the       subject        motion.        28   U.S.C.

§§ 2244(b)(3)(A), 2255(h) (2012).                 Thus, we affirm the district

court’s order.

      Additionally,      we    construe         Poyer’s    notice        of   appeal   and

informal brief as an application to file a second or successive

§ 2255 motion.      See United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).         In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:

      (1) newly discovered evidence that . . . would be
      sufficient to establish by clear and convincing evidence
      that no reasonable factfinder would have found the
      movant guilty of the offense; or




                                            2
     (2) a new rule of constitutional law, made retroactive
     to cases on collateral review by the Supreme Court, that
     was previously unavailable.

28 U.S.C. § 2255(h).   Poyer’s claims do not satisfy either of these

criteria.   Therefore, we deny authorization to file a successive

§ 2255 motion.    We grant Poyer’s motion to proceed in forma

pauperis.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                           AFFIRMED




                                  3